In an action for a divorce and ancillary relief, the defendant husband appeals, as limited by his brief, from so much of a judgment of the Supreme Court, Queens County (Corrado, J.), dated May 18, 1990, as awarded the wife the sum of $75 per week in maintenance.
Ordered that the judgment is affirmed insofar as appealed from, with costs.
The award of permanent maintenance in the amount of $75 per week was properly based on a consideration of the wife’s need and the husband’s financial ability to pay the maintenance (see, Domestic Relations Law § 236 [B] [6] [a]). Mangano, P. J., Sullivan, O’Brien, Ritter and Pizzuto, JJ., concur.